ITEMID: 001-69116
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF ACAR AND OTHERS v. TURKEY
IMPORTANCE: 3
CONCLUSION: Violation of Art. 2 (killing and wounding);Violation of Art. 2 (failure to investigate);Not necessary to examine Art. 6-1;Violation of Art. 13;No violation of Art. 8;Pecuniary damage - financial awards;Non-pecuniary damage - financial awards;Costs and expenses partial award - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 9. The facts of the case, as submitted by the parties, may be summarised as follows.
10. At the time of the events at issue, the applicants resided in Çalpınar, a village attached to the district of Midyat in the Mardin province of south-east Turkey.
11. On 20 April 1992, at around 7 a.m., a group of villagers set out from the village of Çalpınar for the district of Midyat, by a minibus and a truck. On the way to Midyat, an armed group of people stopped the villagers one kilometre away from the village of Çalpınar. They forced the villagers to get out of the vehicles and ordered them to line up near the road. They fired at the villagers and fled. According to the applicants, the armed group consisted of village guards.
12. The gendarmes drew a sketch map of the crime scene and drafted an incident report addressed to the Midyat public prosecutor. It was stated in the report that a group of terrorists wearing military uniforms stopped a minibus and a truck near the hamlet of Kuyubaşı attached to the village of Çalpınar. They killed six villagers, namely Hasan Akay, İsmet Acar, Mehmet Ağırman, Abdülkadir Akan, Süleyman Acar and Mehmet Akan. Nine villagers, namely Reşit Acar, Mehmet Emin Acar, Sabri Acar, Ahmet Acar, İbrahim Akan, Yusuf Acar, Erdal Acar, Salih Acar, Süleyman Acar and Semra Akan, were wounded. Furthermore, the gendarmes found 66 empty cartridges of 7.62 mm which had been discharged from Kalashnikov rifles. The report concluded that the incident was an ideologically motivated killing by members of the PKK.
13. On the same day the Midyat Public Prosecutor and a forensic doctor conducted an autopsy at the scene of the incident. They concluded that the persons killed in the incident had died of bullet wounds. The autopsy report recorded the following injuries:
İsmet Acar: One bullet entry on the right ear, one bullet exit on the upper part of the head, one bullet entry on the right armpit, one bullet exit on the right shoulder, one bullet wound on the abdomen, one bullet entry on the upper abdomen, one bullet exit on the waist, one bullet entry on the right upper abdomen, one bullet exit on the right upper hip, one bullet entry on the right thigh and one bullet exit on the front hip.
Hasan Akay: One bullet entry on the forehead, one bullet exit on the right part of the head, one bullet entry between the 10th and 11th ribs, one bullet exit on the right front ribs, one bullet entry on the inner right elbow, one bullet exit on the outer right elbow, one bullet entry on the left upper 12th rib, one bullet exit on the left part of the chest, one bullet wound on the left shoulder, one bullet entry on the inner left leg and one bullet exit on the outer left leg.
Mehmet Ağırman: One bullet entry on the left shoulder blade, one bullet exit on the right shoulder blade, one bullet entry on the inner right elbow, one bullet exit on the outer left elbow and one bullet wound on the right calf.
Süleyman Acar: One bullet wound on the left temple, one bullet entry on the left shoulder, one bullet exit on the left shoulder blade, one bullet entry on the right part of the right wrist, one bullet exit on the left part of the right wrist and one bullet entry on the left calf.
Mehmet Akan: One bullet entry on the left hip, one bullet exit on the upper left hip, one bullet entry on the waist, one bullet exit on the scrotum, one bullet entry between the 9th and 10th ribs, one bullet exit on the upper right hip and one bullet exit between the 9th and 10th ribs.
Abdülkadir Akan: One bullet entry on the forehead, one bullet exit on the left temple, one bullet entry between the 6th and 7th ribs, one bullet exit between the 7th and 8th ribs, one bullet entry on the right hip, one bullet exit on the abdomen, one bullet entry on the right upper hip, one bullet exit on the pubis, one bullet entry on the 12th rib and one bullet exit on the chest.
The estimated time of death was given in the autopsy report as 5 or 6 hours before the autopsy had been carried out. The doctor concluded that it was unnecessary to conduct further autopsies of the bodies.
14. On the same day the witnesses Süleyman Acar, Yusuf Acar and Salih Acar were questioned by the police officer Hüseyin Coşar. Moreover the Midyat Public Prosecutor took the statements of the applicants Mehmet Akay, Hüseyin Akan and five other witnesses.
Mehmet Akay stated as follows:
“This morning at around 7 a.m. we set out for Midyat. There were five or six of us in Hasan Akay’s truck. When we were one kilometre away from the village, a group of fifteen men appeared from both the left and the right side of the road. They came out from a cave near the road. They stopped us. They were wearing military uniforms. We thought that they were soldiers. There was a minibus that was following us. They also stopped the minibus. They told us to get out of the vehicles and hold our arms up. We did as we were told. Then, they took İsmet [Acar], Hasan [Akay], Hacı Mehmet [Akan], Mehmet Emin Acar, Ahmet Acar and Mehmet Ağırman to the other side of the road and started shooting at them with Kalashnikov rifles. The others ran away. I ran away as well. They also shot at us. Some of us died and some of us were wounded. Then, they ran rapidly towards the village of Kutlubey. Those people were village guards from the village of Kutlubey. Their faces were half covered but I identified Cengiz and Ethem. I do not know their surnames. I could recognise their voices because I knew them before. They are from the neighbouring village.”
Süleyman Acar stated as follows:
“... When we were passing by the Mythike cave, ten or twenty people came out of it. They were armed and were speaking in Kurdish. They told us to line up. We did as we were told. They also stopped the minibus that was following us. I knew two people among the group. One of them is called Ethem and the other is called Cengiz. They opened fire at us. I was wounded. They took me to Midyat State Hospital.”
Salih Acar stated as follows:
“... They had already taken the people out from the truck. They told us to get out of the minibus. They took five of us and killed them. When we started to run, they opened fire on us. I was wounded. It was Ethem and Cengiz who made us line up.”
15. On 21 April 1992 Sabri Acar and Mehmet Emin Acar, who had been wounded in the incident, died in Mardin State Hospital. A bullet was removed from the decased Sabri Acar’s body. Moreover, on the same day the applicant Reşit Acar was operated on and a bullet was removed from his body.
16. On 13 May 1992 the applicant İbrahim Akan gave the following statement to the Midyat Public Prosecutor:
“... A group of twenty five or thirty armed people stopped our truck. They also stopped the minibus that was following us. I recognised İsmail (his mother is called Güle), Cengiz and Ethem. I do not know their surnames. I know them very well because they are our neighbours. İsmail and Ethem had not covered their faces. Sorry, I made a mistake. It was Cengiz’s face which was uncovered. İsmail and Ethem had covered their mouths but not their eyes. They were wearing conical hats like soldiers. They were also wearing commando uniforms. They were holding Kalashnikov rifles. Cengiz was also holding a gun. They shouted at us in Turkish and ordered us to get out of the vehicles one by one. When we gathered near the vehicles they told us in Kurdish to line up. I told them that they could search us and check our identity cards. Then I asked them to let us go. I told them that we had a long way to travel. When they heard this they opened fire. We ran away. Seven people died. I was wounded in the back. These people ran away towards the village of Kutlubey. I know them very well. I can identify them. Kutlubey is not far away from our village. There is no vendetta between the villages. The only reason for this incident could be that they have village guards but we do not. According to the rumours, the members of the organisation [PKK] had killed a village guard from the village of Kutlubey. The Kutlubey villagers had thought that it was us who had killed him. We celebrated Nevruz but they did not. For that reason we were their enemies.”
17. On 3 June 1992 Salih Acar and Ahmet Acar also gave statements to the Midyat Public Prosecutor. They reiterated that the village guards Ethem and Cengiz from the village of Kutlubey were among the group of people who had attacked them. Salih Acar further stated that although the attackers had covered their faces he had been able to identify Cengiz and Ethem.
18. In a ballistic report by the Diyarbakır Provincial Criminal Police Laboratory, dated 23 June 1992, it was recorded that sixty-six cartridges of 7.62 x 39mm calibre had been submitted for examination. In carrying out the ballistic examination, the laboratory fired the weapons belonging to the village guards from Kutlubey and compared the empty cartridges with those found at the site of the incident. The report found that twelve of the examined cartridges had been fired from Tacettin Sakan’s weapon, twelve from Nevaf Aydın’s weapon, nine from Şehmuz Seyda’s weapon, six from Halit Aktan’s weapon, six from Rahmi Kaçmaz’s weapon, six from Mihdi Özbay’s weapon, five from Ethem Seyhan’s weapon, four from Tevfik Akbay’s weapon, two from Abbas Taş’s weapon and finally one from Mehmet Seyhan’s weapon. The report further stated that three cartridges bore no resemblance to the cartridges examined by the laboratory. Following the examination the weapons were deposited in safe storage at the Nusaybin Gendermarie Command.
19. On 30 June 1992 the judge at the Midyat Assize Court took statements from the ten village guards, whose names were mentioned in the ballistic report, and ordered their detention on remand.
20. On 8 July 1992 the Midyat public prosecutor filed a bill of indictment with the Midyat Assize Court against the twenty-seven village guards of Kutlubey. He accused them of the murder and attempted murder of more than one person.
21. On 20 July 1992 the Midyat Assize Court ordered that the village guards Cengiz Kaçmaz and İsmail Taş be detained on remand. After three days İsmail Taş was released pending trial.
22. On 4 August 1992, at the first hearing, the Midyat Assize Court requested the ballistic examination of the bullet which had been removed from Hasan Akay’s corpse by the Midyat Public Prosecutor, during the autopsy.
23. On 10 August 1992, the Midyat public prosecutor requested the Diyarbakır Provincial Criminal Police Laboratory to determine whether or not the bullet removed from Sabri Acar’s body had been fired from the weapons belonging to the village guards. On 25 August 1992 the laboratory informed the public prosecutor that it was not possible to comply with these requests as they were only in possession of the empty cartridges found at the scene of the incident and not the weapons themselves.
24. On 1 September 1992 the court requested the Nusaybin Gendarmerie Command to hand over the accused village guards’ weapons so that a ballistic examination of the bullets removed from the corpses of deceased Sabri Acar and Hasan Akay could be carried out. Moreover it sent a notice to the Midyat Public Prosecutor to ascertain the address of the victim Erdal Acar, who possibly still had a bullet in his body, and to have him medically examined.
25. At a hearing on 29 September 1992 Salih Acar, Yusuf Acar and the applicant İbrahim Akan appeared before the Midyat Assize Court. Salih Acar and Yusuf Acar identified the village guards Ethem Seyhan and Cengiz Kaçmaz, who were present in the courtroom, as the perpetrators of the incident. İbrahim Akan identified Ethem Seyhan, Cengiz Kaçmaz as well as Tacettin Sakan who were present in the court room and accused them of having opened fire.
26. On 22 December 1992, the village guards Cengiz Kaçmaz, Mehdi Özbay, Şehmus Seyda, Tacettin Sakan, Nevaf Aydın, Mehmet Seyhan, Halil Aktan, Ethem Seyhan, Tevfik Akbay, Rahmi Kaçmaz and Abbas Taş appeared before the Midyat Assize Court. They denied the allegations against them and stated that the empty cartridges found at the scene of the crime had been placed there by their enemies in order to implicate them in the crime. They maintained that on two previous occasions they had to use their weapons in the Ziyaret region. On 21 March 1992 a group of between 1000 and 1500 villagers, including the Çalpınar residents, demonstrated during the Nevroz celebrations by marching towards the village of Kutlubey. When the villagers arrived in the vicinity of Hazzaze, the gendarmes and the village guards from Kutlubey intervened and fired warning shots in order to disperse the crowd. Moreover on 13 April 1992 there had been an armed clash between the village guards and the members of the PKK in the Ziyaret region, near the village of Kutlubey. According to an incident report drafted by the gendarmes on the following day, although the village guards fired 447 bullets the gendarmes were only able to collect 215 empty cartridges due to the rain and the crowd of villagers who gathered at the place of incident.
27. At the same hearing the court heard the non-commissioned officer Ali Kılıç. Mr Kılıç had been on duty at the Gendarmerie Command in Kutlubey on the day of the incident. He stated as follows:
“I have been serving at the Kutlubey Gendarmerie Command for one and a half years. Kutlubey is a big village. I know the accused village guards. They are from Kutlubey and they support the State. We perform our duties together. I remember the day [of the incident]. I was keeping guard at night because we were expecting an attack. ... I was with three other soldiers and three village guards. The names of the village guards were Tevfik Akbay, Rahmi Kaçmaz and Halit Aktan. ... The village guards Hasan Kaçmaz, Nevaf Aydın and Mahmut Başak were together with my colleague, Arif Güner. The village guards Cengiz Kaçmaz, İsmail Kaçmaz and Tacettin Sakan were with Sergeant Kazım Demirbaş. The rest of the village guards were keeping guard near the village. We were on duty until 6 a.m. No incident took place that night. Then, I went to the command. [At the command] they told me that the Midyat commander had announced the occurrence of the incident on the radio. It took place at the border with the province of Midyat. Our command and the village of Kutlubey are in the province of Nusaybin. The district gendarmerie commander ordered the village guards to gather at the command. All the village guards had gathered at the command within 15 minutes. I waited for the commander, but he did not come. In the meantime, I checked all the weapons of the village guards in order to see whether or not they had been used. The village guards had previously been ordered to leave their weapons after their shifts of duty. It was obligatory to clean the weapons with a ramrod. I checked all the weapons of the village guards one by one. Some of the weapons had been kept in good order. Some of them, however, were dusty. I checked these weapons just after the incident took place. I did not observe a mark or a smell of gunpowder.
We had been informed that the villagers would march towards the village of Kutlubey during the Nevruz celebrations. In fact they had lit a fire in the neighbouring villages one night before Nevruz. Kutlubey is the only village in that region that has village guards. The other villages do not have village guards. ... [During the Nevruz celebrations] twelve members of the PKK forced the villagers to march towards Kutlubey. They alleged that they had their martyrs there. I tried to stop the group and told them that what they had been doing was illegal. I asked the village guards to repeat the same things in Kurdish. However, the militants continued to force the villagers to march. Then I shot warning shots. The helicopters arrived later. [The helicopters] should not have fired. [When they opened fire] the people ran away. ... On 14 April 1992 the PKK militants attacked the Kutlubey village. A village guard called Muhittin died. The village guards and our forces opened fire. The terrorists went away. In these kinds of attacks it is impossible to collect all the cartridges. Some of them can be collected but not all. The village guards have Kalashnikov rifles. We have G3s or MG-3s. The bullets [for these rifles] are 7.62 calibres. However, the structure of those bullets is different. You can tell which bullet matches which rifle.”
28. On 19 January 1993 several weapons were submitted to the court. However they were sent back as none of these were the village guards’ weapons which were previously submitted for ballistics examination.
29. On 2 February 1993 the Midyat Assize Court ordered the release of the village guard Abbas Taş pending trial.
30. On 9 February 1993, upon the requests of the Midyat Public Prosecutor, the Governor and the director of the Midyat prison, the Midyat Assize Court decided to transfer the case to Denizli Assize Court in order to maintain public security in the area. It held that it was necessary to transfer the case due to the hostility that the parties had shown to each other, the difficulty that they had in travelling to the court house and the tension created in Midyat on the day of the hearings. It further held that the situation had served to encourage the PKK to increase its terrorist activities in the region.
31. On 1 March 1993, at the first hearing held before the Denizli Assize Court, the court requested to have all the accused transferred to Denizli prison. It sent letters rogatory to the Midyat Assize Court and the Nusaybin Assize Court to take the statements of fifteen accused who had been released pending trial. It also sent a notice to various regional authorities requesting to be informed of the addresses of several witnesses. Furthermore it requested the removal of the bullet found in Süleyman Acar’s body. The court also repeated the Midyat Assize Court’s request to have the village guards’ weapons which were deposited in safe storage at the Nusaybin Gendarmerie Command.
32. On 2 March 1993 the Denizli Assize Court requested the Midyat Assize Court to take Süleyman Acar’s statement. On 12 March 1993 the Midyat Public Prosecutor filed an additional bill of indictment against the twenty-seven guards for the attempted murder of Süleyman Acar.
33. On 29 March 1993 Süleyman Acar appeared before the Midyat Assize Court and stated as follows:
“I was taken to Diyarbakır State Hospital. I was operated on there. I do not know whether they removed a bullet from my body. I was unconscious. I was not told that a bullet had been removed from my body. I was wounded in the calf. There was a bullet exit wound on my knee. It is probable that the bullet had not remained in my leg.”
34. On 5 April 1993 the applicant Hüseyin Akan gave the following statement before the Midyat Assize Court:
“On the day of the incident, the minibus that I was in was stopped by a group of armed people. They made us get out of the vehicles and line up. The person called Ethem gave his gun to Cengiz Kaçmaz. Cengiz Kaçmaz signalled with the gun to the others and they all fired at us. I have identified them because Cengiz’s face was only partially covered and Ethem’s face was completely uncovered. During the incident my brother Abdülkadir and my father Mehmet died.”
35. On 20 April 1993 Sergeants Arif Güner and Kazım Demirbaş appeared before the Denizli Assize Court. Arif Güner stated as follows:
“On the day of the incident I was keeping guard with the village guards from 6 a.m. to 5 p.m. As far as I remember I was with Tacettin Sakan, Nevaf Aydın and Mahmut Başak. ... The place where we were keeping guard is two hours’ walking distance from where the incident took place. The other accused village guards were keeping guard with the other soldiers. ... I went back to the command with the village guards. All the accused village guards were with us. We stayed at the command for an hour and a half in order to have breakfast. As a result it is impossible that the accused were involved in the incident. ... On the Nevruz day the villagers marched to the village of [Kutlubey]. We fired warning shots that day. It was raining, therefore we could not collect the cartridges. It is probable that someone else collected the cartridges. ... We always clean the weapons when we return to the command. On that day the weapons were clean. There was no mark or smell of gunpowder. It is impossible that the village guards killed or wounded the villagers. The three of them were with me and the others were with their commander. Some of them were keeping guard near the village.”
36. Sergeant Kazım Demirbaş reiterated his colleague’s statement and said that the village guards Cengiz Kaçmaz, Bedran Göktekin and İsmail Kaçmaz had accompanied him on the day of the incident.
37. At the hearing held on 26 April 1993 the court requested the removal of the bullets found the bodies of Süleyman Acar, İbrahim Akan and Salih Acar’s bodies, if this operation would not cause a threat to their health.
38. On 20 May 1993 the Denizli Assize Court ordered the release of the village guard Cengiz Kaçmaz pending trial.
39. On 17 June 1993 the court requested to have an interpreter since some of the accused and the interveners did not know Turkish. Furthermore it once again repeated its request concerning the submission of the weapons. It sent a notice to the State of Emergency Region Governor and the Mardin Governor in this regard, emphasising the decisive role of this evidence for the case.
40. On 25 June 1993 Mardin State Hospital informed the court that it was too risky to remove the bullet from İbrahim Akan’s leg since it was too close to the nerves.
41. On 7 July 1993 the Midyat Public Prosecutor made the following statement before the Assize Court in Rize at the request of the Denizli Assize Court:
“At the material time I was the public prosecutor in Midyat. ... The gendarmes and soldiers were at the scene of the incident when I arrived. I saw 7 or 8 dead bodies lying on the right and the left side of the road. It seemed that they had been shot at close range. ... I told the soldiers to collect the empty cartridges. ... While I was carrying out the autopsies, I realised that the soldiers were not collecting the empty cartridges. I personally collected the empty cartridges that were near the dead bodies with the help of my assistant. I drafted a report. More empty cartridges could have been collected. I collected as many as I could. It seemed that the cartridges had been fired recently. There was a smell of gunpowder. It was obvious that they had been fired recently. The base of the cartridges (mermi dip çukurları) had not oxidised. There were no rifles around, only empty cartridges. ... In my opinion the empty cartridges had been fired from the weapons that killed the villagers. ... There were traces of newly extinguished fire and human excrement in a cave near the road. In my opinion this shows that the murderers laid an ambush before the attack.”
42. On 14 July 1993 twenty eight Kalashnikov rifles which belonged to the accused were deposited in safe storage at the Denizli Assize Court. The following day the bullet removed from Reşit Acar’s leg was also deposited in safe storage at the court.
43. In a report dated 20 July 1993, issued by the Diyarbakır State Hospital, the court was informed that there were fragments of bullet in Süleyman Acar’s body but that it was not possible to remove them.
44. On 7 September 1993 the Denizli Assize Court requested the Forensic Medicine Institute in Istanbul to examine whether or not the 66 empty cartridges found at the scene of the crime and the bullets removed from the applicant Reşit Acar and from the body of Sabri Acar had been fired from the weapons of the village guards. The court further requested that Süleyman Acar’s medical situation be reassessed and that the court be informed whether the fragments of bullet could be removed from his body.
45. In a ballistic report dated 28 October 1993, the Forensic Medicine Institute confirmed the findings in the Diyarbakır Provincial Criminal Police Laboratory’s report. Additionally it stated that three cartridges had been fired from a “Nato-type” rifle of 7.62-mm calibre. As regards the two bullets removed from the bodies of Sabri Acar and Reşit Acar, the report stated that the bullets in question had oxidised and, consequently, could no longer be used for comparative tests. It could not therefore be determined whether or not the two bullets had been fired from the weapons belonging to the village guards.
46. In its report dated 8 November 1993 the Forensic Medicine Institute informed the court that it was possible from a medical perspective to remove the fragments of bullet found in Süleyman Acar’s body. At the following hearing the court decided not to carry out an operation on Süleyman Acar as a ballistic examination of these fragments would not yield any positive results. Furthermore it ordered the release of the village guards Mihdi Özbay, Şehmus Seyda, Tacettin Sakan, Nevaf Aydın, Mehmet Seyhan, Halit Aktan, Rahmi Kaçmaz, Ethem Seyhan and Tevfik Akbay pending trial.
47. In their statements given before the court on 20 December 1993 all the accused denied the charges against them and requested to be acquitted.
48. Between 1994 and 1996, during the seventeen hearings that were held before the Denizli Assize Court, the court took the statements of witnesses by sending letters rogatory to the courts where they resided, since most of them had moved to different parts of Turkey and in some cases their addresses were not known to the court.
49. On 2 July 1996 a report describing Erdal Acar’s medical history was submitted to the court. However as the report did not contain any remark concerning the bullet in his body, the court sent a letter rogatory to the Antalya Assize Court re-formulating its request regarding the removal of the bullet.
50. In a petition dated 17 February 1997, the applicant İbrahim Akan informed the Denizli Assize Court that he had already been told three times at Mardin State Hospital that the bullet in his leg could not be removed. Mr Akan also stated that he did not have the financial means to travel to Denizli and have his leg operated on in a hospital there. On 27 February 1997 the court sent a note to the Denizli Public Prosecutor requesting that an operation be carried out on İbrahim Akan in a hospital in Izmir to remove the bullet in his leg, if this operation would not pose a threat to his health.
51. On 12 August 1998, after several attempts to track down İbrahim Akan who had moved without informing the authorities of his new address, he was found and was sent to the Atatürk Eğitim Hospital in Izmir for examination. According to the medical report drafted on 31 August 1998, although there were some medical risks involved, it was possible to remove the bullet.
52. Following the applicants’ allegations concerning pressure and intimidation exerted by the security forces an investigation was initiated by the domestic authorities. On 8 February 1999 Selim Acar gave the following statement to the public prosecutor:
“Osman Acar and İsmet Acar are my brothers. İsmet was killed in the incident that took place in 1992. Osman Acar has been living in İzmir for 30 years. He rarely comes to the village. The last time he came to the village was in 1993 on the occasion of our mother’s funereal. I have not seen him since then. Nobody has threatened me in connection with my brother’s killing. On several occasions I have been taken into custody during the operations against the PKK because of my alleged involvement in the activities of the terrorist organisation. My relatives and I have not been threatened. The head of the Kutlubey village guards, Cengiz Kaçmaz, has not threatened us. We are on perfectly reasonable terms. We stay at his house when we visit the village of Kutlubey.”
53. In a petition dated 21 February 1999, the applicant Osman Acar informed the Denizli Assize Court that village guards, including Cengiz Kaçmaz, had threatened members of his family, in particular his brother Selim Acar and his wife Halime Acar.
54. On 17 November 1998 the court sent an order to the İzmir Assize Court to ask for İbrahim Akan’s permission to remove the bullet from his leg. On 23 February 1999, as the Izmir Assize Court was unable to find İbrahim Akan, the court sent a letter to the Midyat public prosecutor asking the whereabouts of İbrahim Akan. During the following seven hearings the court continued to try to ascertain the address of İbrahim Akan.
55. At the hearing of 13 June 2000 the public prosecutor requested the conviction of the accused as charged. The lawyer of some of the accused requested additional time to submit his defence on the merits. In order not to delay the proceedings any longer, the court decided to annul the interim order to remove the bullet from İbrahim Akan’s leg. It decided to send letters rogatory to assize courts in different cities to obtain the final statements of the accused.
56. On 18 July 2000 all the accused, except one, presented their oral submissions on the indictment. They all alleged that the incident was a trap for the village guards which had been set by the PKK.
57. Approximately fifty hearings were held before the Denizli Assize Court. In these hearings the court sent several letters to public prosecutors in different regions to find out the addresses of the witnesses. All the applicants filed petitions with the court at different times requesting to intervene in the criminal proceedings. After the submission of all the birth registry records, the court established their relationship with the deceased and accepted their request to intervene. Furthermore the court examined the statements of various witnesses, accused and interveners which were given before different assize courts, on different dates.
58. On 20 November 2000 the court decided to acquit the village guards. The court drew the following conclusions from the evidence:
“The statements which the witnesses and the complainants made when interrogated by the public prosecutor were different from those they later made before the court. In particular, in his statement before the public prosecutor, Salih Acar stated that the accused had covered their faces when they stopped the convoy, whereas in his statement to the court he did not specify whether or not the attackers had covered their faces. Süleyman Acar did not mention in his statement to the public prosecutor that it had been Cengiz and Ethem who had attacked them, whereas he stated before the court that it had been the village guards Ethem and Cengiz who had attacked them. Reşit Acar also stated before the public prosecutor that he did not know who had attacked them because their faces had been covered. However, in his statement before the court he said that Cengiz’s face had been completely uncovered, but that Ethem’s face had been covered. The witnesses Salih Akay, Hüseyin Akan and Selim Acar gave no description of the identity of the attackers in their previous statements. Furthermore, those witnesses did not state whether or not the faces of the attackers had been covered. However, in their statements before the court, they gave a detailed account of the events and identified Ethem and Cengiz as the village guards who had opened fire on them.
The village of Çalpınar was 10 kilometres away from the village of Kutlubey. It was highly probable that the inhabitants of the two villages did not maintain close relations or contacts. It was therefore unlikely that the complainants could have identified the accused village guards as the attackers.
Even assuming that the accused village guards Cengiz and Ethem were among the group of people who had attacked the complainants, there was no reasonable explanation as to why some of the village guards had covered their faces and some had not.
In their statements the non-commissioned officers Ali Kılıç, Kazım Demirbaş and Arif Güner had said that they had kept guard together with the accused village guards from 6 p.m. on 19 April 1992 to 6 a.m. on 20 April 1992. It appears from the non-commissioned officers’ statements that the village guards returned to the gendarmerie command after they had completed their shift of duty. It further appears that the weapons belonging to the village guards had not been used during the morning when the incident had taken place. The non-commissioned officers confirmed that fact. Accordingly, it could not be concluded that the accused village guards had been involved in the killing of the villagers.
In the ballistic report by the Forensic Medicine dated 28 October 1993, it was stated that 66 cartridges had been found at the scene of the crime, 63 of which had been fired from weapons belonging to the accused village guards. However, that evidence in itself is not sufficient to convict the village guards. First, it is still not known from whose weapon the remaining cartridges were fired. Secondly, it could not be determined by the laboratory whether or not the bullets removed from the bodies of Sabri Acar and Reşit Acar were fired from weapons belonging to the village guards.
In their submissions the accused village guards stated that the empty cartridges found at the scene of the crime had been placed there by their enemies in order to implicate them in the crime. In fact, on 21 March 1992 the village guards and the security forces had opened fire in order to stop a march that was being carried out by members of the terrorist organisation. Furthermore, in a clash between the security forces and members of the illegal organisation on 13 April 1992 the security forces, as well as the village guards, had opened fire on the PKK members. In a report dated 13 April 1992, it was stated that 447 bullets had been fired and 215 empty cartridges had been recovered from the scene of the crime. It therefore appears that 232 empty cartridges were not found. It is highly probable that empty cartridges from the incident of 20 April 1992 were placed at the scene of the crime before or after the villagers were killed by unknown persons.”
59. On 9 February 2001 the applicants lodged an appeal with the Court of Cassation against the decision of the Denizli Assize Court.
60. On 4 December 2001 the public prosecutor at the Court of Cassation submitted his opinion. He noted that the bullet in İbrahim Akan’s leg had not been removed. Moreover he noted that the court’s decision to acquit the village guards was in contradiction with the findings in the ballistic report of 23 June 1992 and the statements of four witnesses who had recognized two of the village guards and of the Midyat Public Prosecutor. The public prosecutor subsequently recommended the quashing of the decision of the first-instance court and the conviction of the ten accused village guards.
61. On 7 February 2002 the Court of Cassation upheld the decision of the first-instance court in respect of seventeen of the accused village guards. Moreover, in the light of the findings in the ballistics reports dated 23 June 1992 and 28 October 1993 and the statements of the Midyat Public Prosecutor, the Court of Cassation quashed the decision of the first-instance court in respect of ten of the accused. In its detailed decision the court further held that to try to remove the bullet in İbrahim Akan’s leg would have been too risky for the patient as was pointed out in the Izmir Atatürk Eğitim Hospital’s medical report.
62. The criminal proceedings were reopened before the Denizli Assize Court against ten of the accused village guards. At the hearing of 25 March 2002 the court decided to send letters rogatory to assize courts in five different cities to obtain the statements of the accused and the interveners.
63. On 25 May 2003 Denizli Assize Court convicted the accused village guards as charged and sentenced them to life imprisonment. The summary of the court’s decision is as follows:
“In view of the autopsy reports, there is no question as to the cause of death of the six villagers. Instead, the question to be resolved is whether those who fired on the villagers were the accused village guards.
It is not possible to rely solely on the witness statements as they are contradictory on several points. However the witness statements given during the preliminary investigation seem to be, in general, objective. Relying on these initial statements it is established that the persons who had fired had their faces covered in order not to be recognised. The court is not convinced by the statements in which certain witnesses claimed to have recognised Ethem and Cengiz. Even assuming that Ethem and Cengiz were among those who had fired, there is no reasonable explanation for the fact that they had not covered their faces when everybody else had done so.
Furthermore, in the court’s opinion, what a commander would normally do when he had been notified of an incident would be to go to the scene of the incident as soon as possible. However in the present case, the fact that the non-commissioned officer Ali Kılıç checked all twenty seven weapons one by one without taking any action is incomprehensible. Moreover the court notes that the Midyat Public Prosecutor maintained that the soldiers were not collecting the empty cartridges to help him and that he had personally to collect the empty cartridges which were near the dead bodies. In view of the above, the court concludes that Ali Kılıç, Kazım Demirbaş and Arif Güner were trying to defend the accused who were working with them to fight against terrorism and it does not therefore find their statements reliable.
The court notes that the bullets removed from the bodies of Sabri Acar and Reşit Acar, can no longer be used for comparative tests to determine from which of the weapons they had been fired as the bullets in question have oxidised. Furthermore it is not possible to remove the bullet from İbrahim Akan’s body due to medical complications.
Considering the Midyat Public Prosecutor’s statements where he said that there was a smell of gunpowder, the court comes to the conclusion that the allegation concerning the placing of empty cartridges at the scene of the incident, in order to implicate the village guards in the crime, is not corroborated in any persuasive manner by eyewitnesses or other evidence.
Moreover the fact that three of the sixty-six cartridges were not fired from the village guards’ weapons cannot be taken as a proof of their innocence. It is possible that one of the village guards had a weapon that had not been seized by the authorities after the incident.
In conclusion, relying on the findings of the ballistic report and the statements of the Midyat Public Prosecutor who had an impartial position in the present case, the court decides that ten of the accused village guards are responsible for the wounding and killing of the villagers whom they considered to be PKK supporters.”
64. This decision was appealed against ex officio pursuant to domestic law. However the village guards also filed an appeal against the decision of the first-instance court.
65. On 29 February 2004 the public prosecutor at the Court of Cassation submitted his opinion to the court, recommending that the decision of the first-instance court be quashed. He noted that despite the fact that the relevant domestic law required that the opinion of the accused on the decision of the Court of Cassation should be sought, the court had failed to do so in the case of two accused village guards.
66. On 9 December 2004 the Court of Cassation quashed the decision of the first instance court in respect of two of the village guards and upheld it as regards eight of them.
67. The relevant domestic legislation and practice is outlined in the Court’s Avşar v. Turkey judgment (no. 25657/94, §§ 261-81, ECHR 2001VII (extracts)).
VIOLATED_ARTICLES: 13
2
NON_VIOLATED_ARTICLES: 8
